Title: To Thomas Jefferson from Bey of Tunis Hammuda Pasha, 17 July 1805
From: Hammuda Pasha, Bey of Tunis
To: Jefferson, Thomas


                  
                     Mio Grande e 
                     
                     Buono Amico 
                     
                     Dal Bardo di Tunis Li 17 Luglio 1805Dell’Egira Li 19 Rehia Teni Anno 1220
                  
                  Soggetto della presente, èd’informarsi della presa fatta da uno delli vostri Bastimenti di guerra tre mesi in circafà di un Corsaro Tunisino con due prese. Le particolarità relative a questa Cattura le rilevarete dalli qui annessi documenti con quello di più che il vostro Incaricato d’affari Giorgio Davis, Spiegherà in Sua particolare al vostro Ministro, dal quale verrete informato, che qualunque raggioni possonsi avere avute, o creduto di avere, non ve n’era nessuna per ritenere i detti Bastimenti, a meno che, come evidentemente me ne accorgo dal linguaggio improprio dell’attuale vostro Commodore, egli non habbia già presa la risoluzione di adottare delle misure ostili contro di mè e delli miei Sudditi. Nulla di meno, Io Sono ben lontano Si Supporre; che tal casa Sia da Voi autorizzata, essendo che quella buona fede per li Trattati, e Sincera Amicizia che Io professo per Voi, e il Vostro Governo, e Sempre Stata da mè mantenuta ed osservata.
                  Lo Stile della Lettera del Vostro Commodore, mi averrebbe costretto a prendere quelle misure, che bramo d’evitare, Se non mi aveste assicurato, che il temerario, e precipetoso procetere Si un Individuo, quale tenda ad impegnare ed immergere in un Stato di guerra, non può mai essere da Voi approvato.
                  Di questi genuini miei Sentimenti ne faccio prevenire oggi Stesso il Vostro Commodore, dal medemo Vostro Incaricato Davis, che col mio Consenso va a rendersi personalmente presso di lui, rendendolo, nella maniera la più Solenna, risponsabile di qualunque repentina ed ostile operazione, che inpregiudizio della Buona Amicizia felicemente fra di Noi esistente, potrebbe credersi autorizzato di intrapendere, avante che raggione Sia intesa fra Voi e Mè, come ardentemente e Sinceramente Io desidero e pero che Succederà.
                  Mi Lusingo per fine, ed attendo, che le più pronte misure Saranno prese per restituire le detti miei Bastimenti, e mi prevalgo di questa nuova occasione per augurarvi dal Cielo, Mio Grande e Buono Amico, le più compte Felicità.
                  
                     Hamuda Bassà, Bey 
                     
                  
               